UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6270


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEILA CLARK LEWIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:12-cr-00025-AWA-TEM-1)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheila Clark Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheila Clark Lewis appeals the district court’s order denying her motion for a

concurrent sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Lewis, No. 2:12-cr-00025-AWA-TEM-1 (E.D. Va. Feb. 2, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2